                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:

KELLI S. TROKIE                                      Chapter:             13
                                                     Case Number:         1:15-bk-05003-RNO
                              Debtor(s)

KELLI S. TROKIE

                              Plaintiff(s)           Adversary Number:    1:18-ap-00018-RNO

                v.

U.S. BANK TRUST NATIONAL
ASSOCIATION, as Trustee of the IGSC                   Document No.:       7, 8
Series II Trust, SN SERVICING
CORPORATION, TUCKER ARENSBERG,                       Nature of
PC, BRETT A. SOLOMON, MICHAEL C.                     Proceeding:    Motions to Dismiss
MAZACK, KEVIN L. HALL, AND                                          Adversary Proceeding
KENNETH J. MCDERMOTT.

                              Defendant(s)


                                             JUDGMENT

         After due consideration of the Motion to Dismiss Adversary Proceeding filed by the
Defendants, Tucker Arensberg, PC, Brett A. Solomon, Michael C. Mazack, Kevin L. Hall, and
Kenneth J. McDermott (“TAPC Defendants”), and after due consideration of the Motion to
Dismiss Adversary Proceeding filed by the Defendants, U.S. Bank Trust National Association, as
Trustee of the IGSC Series II Trust and SN Servicing Corporation (“US Bank and SN Servicing
Defendants”), after hearing held on July 26, 2018, it is
         ORDERED that the Motion to Dismiss filed by the TAPC Defendants is GRANTED and
Count I of the Complaint is dismissed with prejudice; and,
         FURTHER ORDERED that the Motion to Dismiss filed by the US Bank and SN
Servicing Defendants is GRANTED and Count I of the Complaint is dismissed with prejudice;
and,




                                                 1

Case 1:18-ap-00018-HWV          Doc 19 Filed 10/05/18 Entered 10/05/18 11:09:41               Desc
                                Main Document    Page 1 of 2
       FURTHER ORDERED that the Motion to Dismiss filed by the TAPC Defendants is
GRANTED and Count II of the Complaint is dismissed without prejudice and Debtor/Plaintiff is
granted twenty-one (21) days leave to file an amended conforming complaint; and,
       FURTHER ORDERED that the Motion to Dismiss filed by the US Bank and SN
Servicing Defendants is DENIED as to Count II of the Complaint; and,
       FURTHER ORDERED that the Motion to Dismiss filed by the US Bank and SN
Servicing Defendants as to this Court’s lack of subject-matter jurisdiction over Count III of the
Complaint is DENIED; and,
       FURTHER ORDERED that the Motion to Dismiss filed by the TAPC Defendants is
GRANTED and Count III of the Complaint is dismissed without prejudice and Debtor/Plaintiff
is granted twenty-one (21) days leave to file an amended conforming complaint; and,
       FURTHER ORDERED that in the event that any amended complaint is timely filed,
Debtor/Plaintiff shall also file as an exhibit a redlined amended complaint in which any stricken
material has been lined through and any new material has been inserted and set forth in different
colored or bold-faced type; and,
       FURTHER ORDERED that in the event an amended complaint is timely filed, each of
the Defendants shall file a response thereto within twenty-one (21) days after service of the
amended complaint.




October 5, 2018




                                                 2

Case 1:18-ap-00018-HWV         Doc 19 Filed 10/05/18 Entered 10/05/18 11:09:41                  Desc
                               Main Document    Page 2 of 2
